Plaintiff in error, Clyde Salyers, was indicted in the district court of Okmulgee county for the murder of one Jim Warren, alleged to have been committed in said county on the 6th day of March, 1918, by *Page 381 
shooting him with a pistol, which indictment was duly transferred to the superior court of Okmulgee county. Upon his trial there the jury found him guilty of manslaughter in the first degree, and fixed his punishment at 15 years in the penitentiary. From the judgment rendered on the verdict plaintiff in error appealed by filing in this court, on December 19, 1918, a petition in error with case-made.
His counsel of record have filed a motion to dismiss said appeal.
It having been made known to the court that said plaintiff in error since his appeal in this case was perfected has on another murder charge been sentenced to imprisonment for life at hard labor, the motion to dismiss the appeal herein is sustained.
The appeal herein is therefore dismissed.